Holmes, J.
If the certificate of the notary public that he “ duly ” notified the indorsers is insufficient, taken with the context, to import that he did his duty and sent the notice in due time, as is intimated in Peabody Ins. Co. v. Wilson, 29 W. Va. 528, 563, the fact is shown by the date of the certificate, which is July 30, the very day of the demand. The plaintiff’s *406bookkeeper received it at the date of the maturity of the note, and at once put it into a box in the office, stamped, and with a direction for return if not delivered in five days. It was the regular course of business for an office boy to carry the letters from this box to the post office. The letter never was returned. This was evidence that the notice was sent and received. Dana v. Kemble, 19 Pick. 112. Skilbeck v. Garbett, 7 Q. B. 846. The other exception is waived. Exceptions overruled.